DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the outer tank and the cavity must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: the specification recites “Chinese patent No.” on pages 3-4, but the document numbers are the Chinese application numbers, not the patent numbers. The Chinese applications listed in the specification correspond to Cite Nos. 1-5 of the Foreign Patent Documents in the IDS filed on October 13, 2020.  The specification should either recite “Chinese patent application No.” instead of “Chinese patent No.”, or should recite the corresponding patent numbers as listed in the IDS.
Appropriate correction is required.
Claim Objections
Claim 3 is objected to because of the following informalities:  in line 2 of the claim, “the each penetrating heat-dissipating hole” should read “[[the ]]each penetrating heat-dissipating hole of the plurality of penetrating heat-dissipating holes” for consistency.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Monthony et al. (US 4,190,517 A).
Regarding claim 1, Monthony teaches an apparatus (a cooling bed 20 and electrode troughs 55, 57, Figs.1-2, col. 3, lns. 43-45), comprising:
an outer tank (electrode troughs 55, 57, Figs. 1-2, col. 3, ln. 43); and
an inner core (cooling bed 20, Figs. 2-5, col. 4, ln. 1);
wherein the outer tank contains a buffer solution (the electrode troughs 55, 57 are partially filled with an aqueous buffered solution, Figs. 1-2, col. 3, lns. 46-47),
wherein the inner core is internally provided with a rubber plate (the cooling bed 20 internally comprises a rubber core 110, Figs. 3-5, col. 4, lns. 2-4), wherein the rubber plate is internally provided with a cavity (the rubber core 110 internally comprises a serpentine channel enclosed by a glass plate 100 and the rubber core 110, Figs. 3-5, col. 4, lns. 7-16), wherein a surface of the rubber plate is provided with a plurality of penetrating holes (a surface of the rubber core 110 has longitudinally extending apertures 135, 137, Figs. 3-5, col. 4, lns. 17-19); and the cavity is enclosed and airtight (the serpentine channel is enclosed by the rubber core 110 and the glass plate 100 and is sealed by the rubber, Figs. 3-5, col. 3, lns. 1-2, col. 4, lns. 7-16, col. 5, lns. 41-44).
The limitations “heat-dissipating” and “of an electrophoresis tank” are intended use limitations. Examiner notes that “an electrophoresis tank” is not a positively recited element of the claim, and therefore, is not an element of the apparatus. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the 
Examiner further notes that Monthony teaches that the cooling bed 20 has coolant fluid flowing through the apertures 135, 137 (via conduits 50, 51), which carries away the heat generated within the medium 10 (Figs. 2-5, col. 3, lns. 36-39, col. 4, lns. 17-21, col. 5, lns. 13-21), so the cooling bed and the apertures are capable of the recitation “heat-dissipating.” Monthony also teaches that the cooling bed 20 and the electrode troughs 55, 57 are for an electrophoresis apparatus (Figs. 1-2, col. 3, lns. 25-27 & 43-47), so the cooling bed and electrode troughs are capable of the recitation “of an electrophoresis tank.”
Regarding claim 2, Monthony teaches wherein each penetrating heat-dissipating hole of the plurality of penetrating heat-dissipating holes is configured to an elongated shape (the longitudinally extending apertures 135, 137, Figs. 3-5, col. 4, lns. 17-19; Examiner interprets the longitudinal extension of the apertures 135, 137 to read on elongated).
Regarding claim 3, Monthony teaches wherein each penetrating heat-dissipating hole is arranged horizontally on the rubber plate (the surface of the rubber core 110 has the apertures 135, 137, Figs. 3-5, col. 4, lns. 17-19; Examiner notes that Applicant has not defined a horizontal direction, so Examiner interprets the arrangement of the apertures 135, 137 to be horizontal).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sammons et al. (US 5,662,813 A): a charge-flow separation apparatus comprising a heat exchanger (abstract, col. 3, lns. 61-62).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.T./            Examiner, Art Unit 1794            

/MARIS R KESSEL/            Primary Examiner, Art Unit 1699